DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Priority

This application repeats a substantial portion of prior Application No. 13/938,992 (and also 17/094,560) and adds and claims additional disclosure not presented in the prior applications.  Since this application names an inventor or inventors named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to obtain the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
a.  The applicant may cancel the limitation. These claim limitations were not disclosed in the parent application.  
OR
               The applicant may amend the limitation to be in accordance with the specification of the parent application.
b.  Should the applicant not cancel the claim limitations or amend the limitations as suggested, then the applicant should convert the application to a continuation in part and the new limitations will receive the current application’s filing date of 02/16/2022.  
i.  The applicant would be required to file a new oath and declaration.
ii.  The claim limitations would be required to be added to the specification without adding any other new matter.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 


Claims 1, 5, 9, 12, 15 recite a first flag and a second flag.  Claims 1 and 5  recites parsing the bitstream to obtain a first flag and parsing the bitstream to obtain a second flag….. Claims 2 and 6 recite “current coding block is reconstructed by intra prediction.”   Claims 3, 7, 10 and 13 recite “wherein in response to a value of the first flag being equal to 1, the value of the first flag specifies that the current coding block is required to be partitioned. “  Claims 4, 8, 11 and 14 recite “wherein in response to a value of the second flag being equal to 0, the value of the second flag specifies that the current coding block is partitioned in the horizontal direction.”
The applicant’s specification does not teach the limitations.  The applicant’s specification discloses an identifier (a single identifier) for division manner, division direction and subdivision.  There is not a second identifier for division direction.  The applicant’s specification discloses that a 1 or 0 means the subdivision, but does not say which value as found in the claims and the applicant’s specification does not define 1 or 0 for horizontal direction (or vertical direction). 

The applicant’s Abstract recites a first flag and a second flag.  The applicant’s original specification for 13/938,992 discloses an identifier but does not disclose a flag or specifically a first flag and a second flag.  Appropriate correction is required.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Note the applicant has included subject matter not found in the disclosure of the application. Please provide only details found in the specification – please see priority objection above.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 5, 9, 12 and 15 (and corresponding dependent claims 2-4, 6-8, 10-11, 13-14 are unclear.  Claims 1, 5, 9, 12 and 15 (and corresponding dependent claims 2-4, 6-8, 10-11, 13-14 ) recite a first flag and a second flag.  Claims 1 and 5  recites parsing the bitstream to obtain a first flag and parsing the bitstream to obtain a second flag….. Claims 2 and 6 recite “current coding block is reconstructed by intra prediction.”   Claims 3, 7, 10 and 13 recite “wherein in response to a value of the first flag being equal to 1, the value of the first flag specifies that the current coding block is required to be partitioned.”  Claims 4, 8, 11 and 14 recite “wherein in response to a value of the second flag being equal to 0, the value of the second flag specifies that the current coding block is partitioned in the horizontal direction.”  

The applicant’s specification discloses an identifier (a single identifier) for division manner, division direction and subdivision.  There is not a second identifier for division direction.  The applicant’s specification discloses that a 1 or 0 means the subdivision, but does not say which value as found in the claims and the applicant’s specification does not define 1 or 0 for horizontal direction (or vertical direction).  Please clarify the limitations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9, 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. 10,869,035. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of the instant application is broader than US 10,869,035.

Regarding Claim 9 of the instant application corresponds to
Claim 1-2 of US 10,869,035
An encoding method, comprising: 


determining whether a current coding block is required to be partitioned; 18Docket No. HW759485 
in response to the current coding block being required to be partitioned, determining whether the current coding block is partitioned in a horizontal direction or a vertical direction;
 in response to the current coding blocks being partitioned in the horizontal direction, partitioning the current coding block into four first rectangular subblocks, wherein a size of the current coding block is expressed as W x H, with W representing a width of the current coding block and H representing a height of the current coding block, and a size of each of the four first rectangular subblocks is expressed as W x H/4; 
in response to the current coding blocks being partitioned in the vertical direction, partitioning the current coding block into four second rectangular subblocks, wherein a size of each of the four second rectangular subblocks is expressed as W/4 x H; and
 writing a first flag and a second flag into a bitstream, wherein the first flag specifies whether the current coding block is required to be partitioned and the second flag specifies whether the current coding block is partitioned in the horizontal direction or the vertical direction.
An encoding method with multiple image block division manners, comprising: 
determining a division manner of an encoding object in a current frame, wherein the division manner results in subblocks that are each one of a square image subblock or a rectangular image subblock; 
determining, when the division manner of the encoding object in the current frame is non-square division, a division direction of the encoding object in the current frame, wherein the division direction comprises horizontal division and vertical division;
 dividing the encoding object in the current frame according to the division manner and the division direction, to obtain first image subblocks sequentially arranged horizontally or vertically; 
dividing ones of the first image subblocks, as individual subblocks by: horizontally dividing a one of the first image subblocks where a width of the one of the first image subblocks is greater than a height of the one of the first image subblocks; and vertically dividing the one of the first image subblocks where the width is less than the height; and 
writing, into a bitstream, an identifier indicating the image subblocks need subdivision.

Claim 2 The encoding method according to claim 1, further comprising: obtaining information on a prediction direction of the first image subblocks, and writing the information on the prediction direction into the bitstream.


Claim 12 and 15 correspond to the claim 1 and 2 of US 10,869,035 as it is obvious that hardware performs the method. 

Claims  10 and 13  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,869,035 in view of Helle et al (US 2013/0287116 and hereafter referred to as “Helle”). 

Regarding Claim 10  of the instant application corresponds to
Claim 1-2 of US 10,869,035
An encoding method, comprising: 


determining whether a current coding block is required to be partitioned; 18Docket No. HW759485 
in response to the current coding block being required to be partitioned, determining whether the current coding block is partitioned in a horizontal direction or a vertical direction;
 in response to the current coding blocks being partitioned in the horizontal direction, partitioning the current coding block into four first rectangular subblocks, wherein a size of the current coding block is expressed as W x H, with W representing a width of the current coding block and H representing a height of the current coding block, and a size of each of the four first rectangular subblocks is expressed as W x H/4; 
in response to the current coding blocks being partitioned in the vertical direction, partitioning the current coding block into four second rectangular subblocks, wherein a size of each of the four second rectangular subblocks is expressed as W/4 x H; and
 writing a first flag and a second flag into a bitstream, wherein the first flag specifies whether the current coding block is required to be partitioned and the second flag specifies whether the current coding block is partitioned in the horizontal direction or the vertical direction.
An encoding method with multiple image block division manners, comprising: 
determining a division manner of an encoding object in a current frame, wherein the division manner results in subblocks that are each one of a square image subblock or a rectangular image subblock; 
determining, when the division manner of the encoding object in the current frame is non-square division, a division direction of the encoding object in the current frame, wherein the division direction comprises horizontal division and vertical division;
 dividing the encoding object in the current frame according to the division manner and the division direction, to obtain first image subblocks sequentially arranged horizontally or vertically; 
dividing ones of the first image subblocks, as individual subblocks by: horizontally dividing a one of the first image subblocks where a width of the one of the first image subblocks is greater than a height of the one of the first image subblocks; and vertically dividing the one of the first image subblocks where the width is less than the height; and 
writing, into a bitstream, an identifier indicating the image subblocks need subdivision.

Claim 2 The encoding method according to claim 1, further comprising: obtaining information on a prediction direction of the first image subblocks, and writing the information on the prediction direction into the bitstream.
Claim 10 or Claim 13: wherein in response to a value of the first flag being equal to 1, the value of the first flag specifies that the current coding block is required to be partitioned.



The instant application’s “the current coding block is reconstructed by intra prediction.”  Helle discloses wherein the current coding block is reconstructed by intra prediction (paragraph 0045), wherein in response to a value of the first flag being equal to 1, the value of the first flag specifies that the current coding block is required to be partitioned (paragraph 0132).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify US 10,869,035 to include the limitation as taught by Helle in order to achieve better coding efficiency (paragraph 0006) as disclosed by Helle.
Claim 13 of the instant application corresponds to claim 1-2 of US 10,869,035.  See above. Claim  13 correspond to the claim 1 and 2 of US 10,869,035 as it is obvious that hardware performs the method. 

Claim 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of U.S. Patent No. 11,290,717. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of the instant application is broader than US 11,290,717.

Regarding Claim 1 of the instant application corresponds to
Claim 1-3 of US 11,290,717
A decoding method, comprising: 

receiving a bitstream; 
parsing the bitstream to obtain a first flag, wherein the first flag specifies whether a current coding block is required to be partitioned; 
in response to the first flag specifying that the current coding block is required to be partitioned, parsing the bitstream to obtain a second flag, wherein the second flag specifies whether the current coding block is partitioned in a horizontal direction or a vertical direction; 
in response to the second flag specifying that the current coding blocks is partitioned in the horizontal direction, partitioning the current coding block into four first rectangular subblocks, 
wherein a size of the current coding block is expressed as W x H, with W representing a width of the current coding block and H representing a height of the current coding block, 
and a size of each of the four first rectangular subblocks is expressed as W x H/4; 
in response to the second flag specifying that the current coding blocks is partitioned in the vertical direction, partitioning the current coding block into four second rectangular subblocks, wherein a size of each of the four second rectangular subblocks is expressed as W/4 x H; and 
reconstructing the current coding block based on the four first rectangular subblocks or the four second rectangular subblocks.
A decoding method, comprising:
receiving a bitstream; 




determining, based on the bitstream, a partition direction for a current coding block, wherein the partition direction is either a horizontal direction or a vertical direction, 





wherein a size of the current coding block is expressed in W x H, with W representing a width of the current coding block and H representing a height of the current coding block; 
partitioning the current coding block, wherein the portioning comprises: partitioning the current coding block into four rectangular subblocks in response to the partition direction being the horizontal direction, wherein a size of each of the four rectangular subblocks is expressed in W x H/4; or 

partitioning the current coding block into four rectangular subblocks in response to the partition direction being the vertical direction, wherein a size of each of the four rectangular subblocks is expressed in W/4 x H; and 
reconstructing the current coding block based on the four rectangular subblocks.

Claim 2: wherein the determining, based on the bitstream, whether the current coding block needs to be partitioned comprises: parsing the bitstream to obtain a value of a first flag that indicates whether the current coding block needs to be partitioned; and determining, based on the value of the first flag, whether the current coding block needs to be partitioned.

Claim 3: wherein the determining, based on the bitstream, the partition direction for the current coding block comprises: 2Application No. 17/094,560 parsing the bitstream to obtain a value of a second flag that indicates the partition direction for the current coding block; and determining, based on the value of the second flag, the partition direction for the current coding block.



	Claim 5 corresponds to claims 4-6 of US 11,290,717.


Claims  2-3 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,290,717 in view of Helle et al (US 2013/0287116 and hereafter referred to as “Helle”). 
Regarding Claim 2 and 3 of the instant application corresponds to
Claim 1-3 of US 11,290,717
A decoding method, comprising: 

receiving a bitstream; 
parsing the bitstream to obtain a first flag, wherein the first flag specifies whether a current coding block is required to be partitioned; 
in response to the first flag specifying that the current coding block is required to be partitioned, parsing the bitstream to obtain a second flag, wherein the second flag specifies whether the current coding block is partitioned in a horizontal direction or a vertical direction; 
in response to the second flag specifying that the current coding blocks is partitioned in the horizontal direction, partitioning the current coding block into four first rectangular subblocks, 
wherein a size of the current coding block is expressed as W x H, with W representing a width of the current coding block and H representing a height of the current coding block, 
and a size of each of the four first rectangular subblocks is expressed as W x H/4; 
in response to the second flag specifying that the current coding blocks is partitioned in the vertical direction, partitioning the current coding block into four second rectangular subblocks, wherein a size of each of the four second rectangular subblocks is expressed as W/4 x H; and 
reconstructing the current coding block based on the four first rectangular subblocks or the four second rectangular subblocks.
A decoding method, comprising:
receiving a bitstream; 




determining, based on the bitstream, a partition direction for a current coding block, wherein the partition direction is either a horizontal direction or a vertical direction, 





wherein a size of the current coding block is expressed in W x H, with W representing a width of the current coding block and H representing a height of the current coding block; 
partitioning the current coding block, wherein the portioning comprises: partitioning the current coding block into four rectangular subblocks in response to the partition direction being the horizontal direction, wherein a size of each of the four rectangular subblocks is expressed in W x H/4; or 

partitioning the current coding block into four rectangular subblocks in response to the partition direction being the vertical direction, wherein a size of each of the four rectangular subblocks is expressed in W/4 x H; and 
reconstructing the current coding block based on the four rectangular subblocks.

Claim 2: wherein the determining, based on the bitstream, whether the current coding block needs to be partitioned comprises: parsing the bitstream to obtain a value of a first flag that indicates whether the current coding block needs to be partitioned; and determining, based on the value of the first flag, whether the current coding block needs to be partitioned.

Claim 3: wherein the determining, based on the bitstream, the partition direction for the current coding block comprises: 2Application No. 17/094,560 parsing the bitstream to obtain a value of a second flag that indicates the partition direction for the current coding block; and determining, based on the value of the second flag, the partition direction for the current coding block.

Claim 2 or Claim 6: wherein the current coding block is reconstructed by intra prediction.

Claim 3 or Claim 7: wherein in response to a value of the first flag being equal to 1, the value of the first flag specifies that the current coding block is required to be partitioned.



The instant application’s “the current coding block is reconstructed by intra prediction.”  Helle discloses wherein the current coding block is reconstructed by intra prediction (paragraph 0045), wherein in response to a value of the first flag being equal to 1, the value of the first flag specifies that the current coding block is required to be partitioned (paragraph 0132).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify US 11,290,717 to include the limitation as taught by Helle in order to achieve better coding efficiency (paragraph 0006) as disclosed by Helle.
Claim 6 and 7 of the instant application corresponds to claim 4-6 of US 11,290,717.  See above.

Allowable Subject Matter
Claim 4, 8, 11, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



September 23, 2022